Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8, 10-15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A method, comprising receiving, at a user device and from a content server, program content according to at least two transmission-quality-of-service (TXQ) parameters specific to the user device, monitoring a threshold of a duration of the program content, in response to monitoring the threshold of the duration of the program content and using the program content, adjusting, by the user device, the at least two TXQ parameters, transmitting, by the user device to the content server, a request for the adjusted at least two TXQ parameters to the content server, wherein the request for the adjusted at least two TXQ parameters includes an update instruction for the content server to update a default TXQ parameter for the user device, and in response to transmitting the request, receiving, from the content server, new program content according to the adjusted at least two TXQ parameters, wherein the content server assigns a priority to a first TXQ parameter over a second TXQ parameter of the at least two TXQ parameters, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
06/03/2022